Title: To George Washington from William Livingston, Jr., 15 May 1789
From: Livingston, William Jr.
To: Washington, George



Sir
Eliz: Town [N.J.] 15th May 1789

Having never studied the federal system with an Eye to preferment, I was ignorant until informed by Mr Patterson, of the mode of application on the subject in question.
The numbers, as well as the Characters, of the Gentlemen who compete for the Collectorship of this State, would have deterred me from handing up my name to your Excellency on this occasion: had not my friends (who may in their good wishes in this instance, have discovered more partiality to me, than their Country) urged me to it.
Altho there is no consideration of advancement that can encrease (what every citizen owes you) my gratitude, yet if the public good may be secured, & my name placed in nomination for this office, your Excellency, will at least, so far as those circumstances shall be deemed to meet, find some apology for this obtrusion of Sir your Excellency’s Most Obedt & Most devoted servt

Wm Livingston junr

